— Appeals by the defendant from an amended judgment of the Supreme Court, Queens County (Demakos, J.), rendered January 28, 1986, revoking a sentence of probation previously imposed by the same court (Brennan, J.), under indictment No. 2646/83, upon a finding that he had violated a condition thereof, upon his plea of guilty, and imposing a sentence of imprisonment upon his previous conviction of attempted criminal possession of a weapon in the third degree, and from three judgments of the same court, also rendered January 28, 1986, convicting him of attempted criminal sale of a controlled substance in the third degree (two counts), under indictments Nos. 552/85 and 2285/85 (one count under each indictment), and attempted criminal possession of a controlled substance in the third degree under indictment No. 5589/85, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments and amended judgment are affirmed.
*667We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mollen, P. J., Brown, Kunzeman and Hooper, JJ., concur.